PER CURIAM.
We reverse the defendant’s sentences because the trial court imposed adult sanctions without setting forth, in writing, the criteria required by section 39.059(7), Florida Statutes (1991), and Troutman v. State, 630 So.2d 528 (Fla.1993). We also strike the imposition of $300 in court costs because the written order fails to specify the statutory authority for such costs. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). On remand for resentencing, the trial court may reimpose adult sanctions and costs upon complying with the above authorities.
Reversed and remanded for resentencing.
FRANK, C.J., and ALTENBERND and LAZZARA, JJ., concur.